UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 25, 2014 COMVERSE, INC. (Exact name of registrant as specified in its charter) Delaware 001-35572 04-3398741 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 200 Quannapowitt Parkway Wakefield, Massachusetts (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (781) 246-9000 N/A (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On June 25, 2014, Comverse, Inc. (the “Company”) held its 2014 Annual Meeting of Stockholders.At the meeting, the Company’s stockholders voted as indicated below on the following proposals: 1. Election of directors to serve until the 2015 annual meeting of stockholders and until the election and qualification of their successors: VOTES CAST FOR VOTES CAST AGAINST ABSTENTIONS BROKER NON-VOTES Susan D. Bowick 19,746,656 26,971 1,381 1,385,958 James Budge 19,747,869 25,699 1,440 1,385,958 Matthew A. Drapkin 18,627,168 1,146,908 932 1,385,958 Doron Inbar 19,697,412 76,165 1,431 1,385,958 Neil Montefiore 19,677,288 96,289 1,431 1,385,958 Henry R. Nothhaft 19,764,136 9,432 1,440 1,385,958 Philippe Tartavull 19,767,557 5,868 1,583 1,385,958 Mark C. Terrell 19,747,571 25,986 1,451 1,385,958 Each nominee was elected to the Board of Directors of the Company, to hold office until the 2015 annual meeting of stockholders and until his or her successor has been duly elected and qualified. 2. Ratification of the appointment of PricewaterhouseCoopers LLP to serve as the Company’s independent registered public accounting firm for the fiscal year ending January 31, 2015: VOTES CAST FOR VOTES CAST AGAINST ABSTENTIONS 21,149,696 8,430 2,840 Proposal 2 was approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMVERSE, INC. By: /s/ Roy S. Luria Roy S. Luria Senior Vice President, General Counsel and Corporate Secretary Date:June 26, 2014
